101 S. Capitol Boulevard, Suite 1900 Boise, ID 83702 main 208.389.9000 fax 208.389.9040 www.stoel.com Paul M. Boyd Direct (208) 387-4247 pmboyd@stoel.com June 3, 2014 VIA EDGAR SUBMISSION AND OVERNIGHT DELIVERY Office of Chief Counsel Division of Corporation Finance treet N.W. U.S. Securities and Exchange Commission Washington, D.C. 20549 Attention: Ronald E. Alper James Lopez Re: United States Antimony Corporation Form S-3 Registration Statement Filed May 9, 2014 File No. 333-195836 Gentlemen: On behalf of United States Antimony, a Montana corporation (the “Company”), please find below the Company’s response to the comment letter to John C. Lawrence, dated May 28, 2014, from the Staff of the Securities and Exchange Commission (the “SEC”), regarding the Company’s Form S-3 registration statement, filed on May 9, 2014. The Company’s response below corresponds to the caption and number of the comment (which is reproduced below in bold italics). General 1. We note your Form 8-K filed on December 20, 2014 for the annual meeting held on December 14, 2013. It appears that the 8-K was not timely filed and that you are not eligible to use Form S-3. See General Instruction I.A.3 to the Form S-3. Please advise us why you believe you are eligible to use the form. Response: On December 14, 2013, the Company held its 2013 annual meeting of shareholders (the “2013 Annual Meeting”) for the purpose of electing directors and ratifying the selection of the United States Antimony Corporation June 3, 2014 Page 2 Company’s independent registered accounting firm for the 2013 fiscal year. There were no other matters submitted to a vote of shareholders at the 2013 Annual Meeting. The date of the 2013 Annual Meeting fell on a Saturday. Accordingly, pursuant to General Instruction B.1 to Form 8-K, with an intervening Sunday, the Company was required to report the results of the voting at the 2013 Annual Meeting on Tuesday, December 19, 2013. However, the Company inadvertently filed the Form 8-K to report the Item 5.07 information one day late, on Friday, December 20, 2013 (the “Late 8-K Filing”). Because of the Late 8-K Filing, the Company acknowledges that it is not eligible to use a Form S-3 registration statement. However, please be advised, that under separate cover, on behalf of the Company, we are requesting the staff of the Division of Corporation Finance not object to, and allow, the Company’s use of Form S-3, despite the Late 8-K Filing. We believe the foregoing discussion is responsive to the Staff’s comment. Should you have any questions relating to the foregoing, please contact the undersigned at (208) 387-4247; pmboyd@stoel.com. Respectfully submitted, Stoel Rives LLP /s/ Paul M. Boyd Paul M. Boyd cc:John C. Lawrence (United States Antimony Corporation)
